Trainor, J.
(concurring in the result). I agree with the majority that this appeal presents us with the question whether the single justice abused her discretion in dissolving the preliminary injunction. I believe that the order of the single justice should be affirmed. Ultimately, I also believe that the appeal is moot, and therefore, I concur in the result.
This case raises issues of significant concern to the public interest, and there is no guarantee that E.H. Perkins Construction, Inc. (Perkins), will pursue expensive litigation in the trial court for the sake of recovering its bid preparation costs and then pursue another appeal that has already been fully briefed. While Perkins is entitled to pursue recovery of its bid preparation costs in the trial court, it is possible, if not probable, that *211the significant issues involving the public interest, which are the basis for awarding bid preparation costs, will not be decided at an appellate level. The majority acknowledges that we have the ability to reach the merits in this matter. See Petricca Constr. Co. v. Commonwealth, 37 Mass. App. Ct. 392, 395 (1994). It would prefer, however, that the initial resolution of the merits, including the opportunity for full fact finding, be determined in the trial court. While it is certainly within our discretion to take this approach, I am constrained to observe that the record in this matter is complete and the issues probably will be decided pursuant to summary judgment in the trial court. Apparently, no additional fact finding is necessary because the parties have fully briefed the issues, nor is there any indication that the parties have requested additional fact finding in the trial court. Additionally, the substantive appellate issues have been fully briefed by both parties because, at least in part, they understand that the resolution of these issues is the basis for determining whether Perkins should be awarded its bid preparation costs. Finally, without a determination by this court that the dissolution of the preliminary injunction was error, it is unlikely that the trial court will award bid preparation costs.1
In reviewing the ruling of a single justice acting under G. L. c. 231, § 118, first par., “[t]he essential legal question . . . [is] ‘whether the single justice abused [her] discretion by entering an order without having a supportable basis for doing so.’ ” Aspinall v. Philip Morris Cos., 442 Mass. 381, 390 (2004), quoting from Demoulas v. Demoulas Super Mkts., Inc., 33 Mass. App. Ct. 939, 940 (1992). When considering a request to dissolve a preliminary injunction, the single justice must conduct “a combined evaluation of the moving party’s likelihood of success on the merits, its claim of injury, and finally, a balancing of the competing harms to each party.” T & D Video, Inc. v. Revere, 423 Mass. 577, 580 (1996). The single justice “initially must consider whether the plaintiff has demonstrated that without the relief [it] would suffer irreparable harm, not capable of remediation by a final judgment in law or equity.” Commonwealth *212v. Mass. CRINC, 392 Mass. 79, 87 (1984). Having found the possibility of irreparable harm, “[a]n injunction may issue properly only if the [single justice] concludes that the risk of irreparable harm to a plaintiff, in light of [the] chances of success on [its] claim, outweigh[s] the defendant’s probable harm and likelihood of prevailing on the merits of the case.” Id. at 87-88. See John T. Callahan & Sons, Inc. v. Malden, 430 Mass. 124, 130-131 (1999). Additionally, “[w]hen a party seeks to enjoin governmental action, a [single justice] is also ‘required to determine that the requested order promotes the public interest, or, alternatively, that the equitable relief will not adversely affect the public.’ ” Loyal Order of Moose, Inc., Yarmouth Lodge #2270 v. Board of Health of Yarmouth, 439 Mass. 597, 601 (2003), quoting from Commonwealth v. Mass. CRINC, supra at 89. “Our review, then, must focus on whether the [single justice] applied the [foregoing] legal standard and whether the record reasonably supports [her] factual determinations.” T & D Video, supra.
In her order, the single justice advanced directly to the likelihood of success prong because she considered the case law to be adverse to Perkins’s position on the merits. Citing to Gil-Bern Constr. Corp. v. Brockton, 353 Mass. 503 (1968), and J. J. & V. Constr. Corp. v. Commissioner of Pub. Works of Fall River, 5 Mass. App. Ct. 391 (1977), she concluded that Perkins could not demonstrate a likelihood of success. Those cases stand for the proposition that, under G. L. c. 149, §§ 44A-44L, see Gil-Bern, supra at 505-507, and G. L. c. 30, § 39M, see J. J. & V., supra at 391-392, literal noncompliance with the terms of a bid invitation, relating to a nonstatutory prerequirement, may be cured before contract execution.
I cannot agree with the single justice that the Gil-Bern and J. J. & V. cases preclude Perkins from demonstrating a likelihood of success on the merits. Those cases presented defects in the bidder’s submissions readily distinguishable from the defects posed here. In Gil-Bern, supra, and J. J. & V., supra, the noncompliance with nonstatutory prerequirements was in essence ministerial, not substantive, see Gil-Bern, supra at 505-506 (“[i]n matters of substance there must be strict compliance with the [bid] requirements,” whereas, “[o]n the other hand, minor *213or formal deviations from requirements do not compel rejection of the bid” [emphasis added]); J. J. & V., supra at 392 (“judge’s conclusion that the failure to file [equal employment opportunity] certification along with the bids was an informality”), and was curable before contract execution. See ibid, (“city . . . permitted the lowest bidder to file its certificate [of equal employment opportunity] prior to the awarding of the contract,” but after submission of bid documents). Those facts were material to the disposition of those cases. Cf. Peabody Constr. Co. v. Boston, 28 Mass. App. Ct. 100, 105 (1989) (“[t]here does not appear to be any language in the cases which compels a city to treat an omission as an informality,” thereby divesting “the city of its discretion in the matter”). In addition, the omissions in those cases were curable prior to execution of the contracts.
Here, according to Perkins’s allegations, the defect in Sunshine Paving Corp.’s (Sunshine’s) bid concerned a mandatory prequali-fication requirement that was essential to Sunshine’s ability to submit a bid under the provisions of the town of Lincoln’s (town’s) request for bids. The defect could not be cured during the bid process. It would not be unreasonable to assume that other firms chose not to respond to the town’s request for bids because of their inability to comply with this mandatory prequali-fication requirement. A primary objective of G. L. c. 30, § 39M, is to set up an open and fair bidding process. See Petricca Constr. Co. v. Commonwealth, 37 Mass. App. Ct. at 396 (purpose of § 39M is “to create an open and honest competition with all bidders on an equal footing”). The allowance of the arbitrary exercise of municipal discretion runs afoul of the basic premise of § 39M. See Modern Continental Constr. Co. v. Massachusetts Port Authy., 369 Mass. 825, 829 (1976) (municipal action under § 39M subject to review when there is “evidence of bad faith or arbitrary, capricious, or illegal action”).2 Moreover, despite the town’s arguments, the foregoing cases *214do not stand for the proposition that all nonstatutory prerequire-ments may be waived in any manner a municipality wishes. Finally, not addressing this issue invites future repetition of the same practice, and while no foul play was alleged here, it is easy to foresee how such a practice would invite foul play. In addition, in the future, businesses would be incapable of knowing which mandatory bid requirements may be waived to their detriment, either for having bid or for not having bid.
I also would not affirm the order of the single justice based upon the absence of irreparable harm. While, typically, “[e]co-nomic harm alone . . . will not suffice as irreparable harm unless ‘the loss threatens the very existence of the movant’s business,’ ” Tri-Nel Mgmt., Inc. v. Board of Health of Barnstable, 433 Mass. 217, 227-228 (2001), quoting from Hull Mun. Lighting Plant v. Massachusetts Mun. Wholesale Elec. Co., 399 Mass. 640, 643 (1987), the Supreme Judicial Court has specifically recognized that, in the public bidding context, “if the contract were awarded to [the party benefiting from the violation of the bidding laws] without rebidding, [the injured bidder’s] opportunity for consideration . . . would be forever lost, and its remedy at law for the damages incurred in preparing its bid falls far short of being the equivalent of the potential to win the contract.” Modern Continental Constr. Co. v. Lowell, 391 Mass. 829, 837 (1984). See Petricca Constr. Co., supra at 399. Accordingly, Perkins has demonstrated that it likely suffered irreparable harm through the dissolution of the preliminary injunction.
Nevertheless, I agree with the majority in the result because, at this point, after nine months of Sunshine’s performance under its contract with the town, “public construction has been started” and “the requested injunctive relief is now [practically] academic.” Id. at 395.1 am loath to unwind that contract now, because such an action, though technically within our discretion, would not “serve the public interest.” Tri-Nel Mgmt., Inc. v. Board of Health of Barnstable, supra at 219. Accordingly, though I disagree with the single justice’s legal conclusions, I concur with the majority because to do so is in the public’s interest.

Most of the case law in this area has been written in consideration of a single justice’s action regarding a preliminary injunction, including affirming an order dissolving a preliminary injunction. See Petricca Constr. Co., supra.


It is true that affording flexibility to cities and towns was an important objective in enacting § 39M. See LeClair v. Norwell, 430 Mass. 328, 335 (1999). I do not question a municipality’s authority to set prequalification requirements prior to issuing a request for bids. It is far from clear, however, that a municipality may change the basic and mandatory bid requirements after issuing such requests.